Citation Nr: 0902860	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-25 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for insomnia, to include as 
secondary to claimed cervical spine and shoulder disorders 
but excluding as due to post-traumatic stress disorder (PTSD) 
or depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This case was previously 
remanded in July 2005, December 2007, and October 2008.

A review of the claims file indicates that, in statements 
from February and June of 2006, the veteran indicated that he 
was pursuing a claim for service connection for PTSD.  This 
matter has not been adjudicated to date and is referred back 
to the RO for appropriate action.  The Board does not view 
this claim as inextricably intertwined with the insomnia 
claim presently on appeal because, as indicated in a 
September 2006 Supplemental Statement of the Case, the 
insomnia claim has been considered by VA as "excluding as 
due to major depression or posttraumatic stress disorder."  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDING OF FACT

The veteran's claimed insomnia has not been shown to be 
etiologically related to service; moreover, service 
connection is not in effect for any disorders and has 
specifically been denied for cervical spine and bilateral 
shoulder disorders.


CONCLUSION OF LAW

Insomnia was not incurred in or aggravated by service or as 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for insomnia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In this case, however, service connection is not 
in effect for any disorders at the present time. Notably, 
service connection for cervical spine and bilateral shoulder 
disorders was denied in an October 2008 Board decision.  In 
view of this, 38 C.F.R. § 3.310 is not applicable in the 
present case, and further consideration of this case is 
warranted only on a direct service connection basis.

In the present case, the veteran has been treated for sleep-
related problems on several instances subsequent to service.  
Complaints of insomnia were noted in the report of a March 
1995 VA Agent Orange examination.  Private treatment records 
from August and October of 2001 contain an impression of 
chronic insomnia, with the August 2001 record indicating that 
chronic pain syndrome had precipitated the chronic insomnia.  
At no time, however, have any of the veteran's treatment 
providers directly attributed sleep problems to service.

In this regard, the Board notes that the veteran's sole 
contention from the claim received in September 2001 was that 
his neck and shoulder problems were so severe that he was 
totally unable to sleep, and, as noted above, service 
connection has not been established for cervical spine and 
shoulder disorders.  In any event, the veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Finally, as there is no competent evidence linking the 
veteran's claimed current disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 5103A(c)(4) and (d).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for insomnia, to 
include as secondary to claimed cervical spine and shoulder 
disorders, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a  July 2005 letter.  While this letter was 
issued following the appealed December 2001 rating decision, 
the claim was subsequently readjudicated in Supplemental 
Statements of the Case issued in November 2006 and October 
2008.  Also, any deficiencies in notification that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial to the veteran, as his service 
connection claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA and private treatment records have 
been obtained.  For reasons fully described above, a VA 
examination is not "necessary" in this case under 
38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for insomnia, to include as 
secondary to claimed cervical spine and shoulder disorders, 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


